Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al 7540789.
	Regarding claim 1, Gerber et al (Figure 4) substantially discloses the claimed invention, including a communication connector comprising: an outer housing 2 with an opening; a shielding wrap 6 at least partially enclosing the outer housing 2,6 (Figure 1); and a contact carrier assembly 11 configured to be interested into the opening of the outer housing in a same direction as the mating of the connector to an associated connector wherein the contact carrier assembly at least partially encloses at least two contacts 31 each with an insulation displacement contact (IDC) 31.1. Figure 16 teaches the contact carrier assembly has an integrated wire cap 516 (Figure 16) that utilizes a hinge feature 11.8,516.4 (para. 0082) to press cable conductors of a cable into their respective IDCs, and to provide the embodiment of Figure 4 with such an integrated wire cap thus would have been obvious, to facilitate the pressing of the cable conductors into the IDCs.
	Regarding claim 3, Gerber et al discloses the outer housing 2,6 has at least one shield tab relief which allow an at least one tab on the shielding wrap to contact a grounding wire on the cable.
	Regarding claim 4, Gerber et al (Figure 6) discloses the contacts 31 are of equal length.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al as applied to claim 1 above, and further in view of Maranto et al 8702444.
	Maranto et al (Figure 4) discloses the contact carrier assembly 28 has a ramp feature 58 configured to have the integrated wire cap provide a downward force on the cable conductors when the contact carrier assembly is inserted into the outer housing, and to provide Gerber et al with this type of structure thus would have been obvious, for good connection with the cable conductors.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al as applied to claim 1 above, and further in view of Smith 2673968.
	Smith (Figure 3) discloses the contact carrier assembly 10 has a collar (ridge on the right end) located towards a rear configured to aid a user in inserting the contact carrier assembly into the outer housing, and to provide Gerber et al with a collar thus would have been obvious, to aid in gripping the contact carrier assembly.
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the combination of an outer housing, shielding wrap, contact retainer with IDCs, and a wire cap, the wire cap being configured to orient conductors of a cable perpendicular to a direction of insertion of the cable into the wire cap; in combination with the rest of the subject matter of the respective independent claim.

Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive.  Contrary to applicant’s assertion, claim 1 does not recite the wire cap as being inserted in the same direction as the insertion of the connector into its associated jack.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832